A supersedeas in this cause, was obtained against Herbert, who afterwards, and before service of the writ, died. This court, on motion, awarded a new super-sedeas against the executors, which was executed, but afterwards quashed it, and awarded a sci. fa. to hear errors against the executors ; being of opinion, that the second supersedeas, could not be considered as a continuing process, but a new one, and therefore, that the executor could not sue upon the bond first given for ^prosecuting the supersedeas. _